Title: General Orders, 19 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 19th 1777
ChathamCumberland. Carlisle.


The Quarter Master of each regiment is to draw provisions for such sick as remain with the regiments; for which purpose they are to be included, and their numbers ascertained, in each provision return—The Commissary will supply them with fresh meat when on hand.
The General Court Martial now sitting, will proceed forthwith to the trial of Major Peers, Brigade Major to General Weedon, arrested by

order of Col. Spotswood, for “Refusing a true and just return of his regiment, and sending him a very insulting message by his Adjutant”—All witnesses to attend.
